Citation Nr: 9913776	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for the veteran's anxiety 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDINGS OF FACT

1.  The veteran's symptomatology is consistent with definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

2.  The veteran's symptomatology is consistent with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for the veteran's anxiety disorder have not been met.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his anxiety disorder is more 
severely disabling than reflected by his 30 percent 
disability evaluation.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception with the initial rating award dated July 1997.  
Accordingly, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, No. 96-
947, slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  This obligation was satisfied by the 
examinations and records described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998). 

Historically, service connection for the veteran's anxiety 
disorder was established by rating decision dated October 
1996.  A 10 percent evaluation was assigned.  This evaluation 
was increased to 30 percent disabling by rating decision 
dated August 1998.  This rating remains in effect.

The clinical record consists of VA treatment reports, private 
treatment reports, and VA examinations reports.  The veteran 
underwent a VA psychiatric examination in August of 1983.  
There the examiner noted that the veteran was appropriately 
dressed and groomed and he seemed neither elated nor 
depressed.  The veteran further did not show any evidence of 
delusions or hallucinations.  He showed no anxiety whatever 
during the interview and no hyperventilation.  The examiner 
noted no unusual mannerisms and the veteran did not report 
flashbacks or nightmares about his shipboard experiences 
while in service.  He was able to abstract and conceptualize, 
while his memory was good.  The veteran was aware of current 
events and had good judgment.  He gave the impression of 
being low key and apathetic.  The examiner diagnosed the 
veteran with anxiety reaction and passive-aggressive 
personality.

In June 1995, the veteran underwent a Post-Traumatic Stress 
Disorder (PTSD) examination.  The veteran was not diagnosed 
with PTSD, but the examiner did give the veteran a diagnosis 
of anxiety disorder, not otherwise specified.  He further 
diagnosed the veteran with alcohol and cannabis dependency.

In an October 1996 medical opinion, a VA physician further 
stated that the veteran had a current anxiety disorder that 
was initially manifested while in service.  The physician 
went on to say "it is not clear to me that [the veteran's] 
chronic anxiety disorder, at present, should be considered a 
'disability'.  To the extent that the veteran is disabled, 
the origins of this disability appear to involve substance 
abuse, an immature personality disorder, and depression.  If 
[the veteran's] anxiety disorder does contribute to his 
present degree of disability, I would judge the contribution 
to be fairly small."

In March 1998, the veteran underwent a Stomach VA 
examination.  The veteran was noted to have gastritis, 
secondary to anxiety and stress.  Also, at the same time, the 
veteran underwent a VA mental disorders examination.  There 
the examiner noted that the veteran met many of the criteria 
for a generalized anxiety disorder; the veteran stated that 
he was a sensitive person, that he had low energy and that he 
was not very focused, the examiner also stated that the 
veteran reports being irritable.  The veteran reported 
insomnia and restlessness.  The examiner diagnosed the 
veteran with generalized anxiety disorder with a Global 
Assessment of Functioning score of 55, which was the same as 
the year before. .  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (which VA has adopted at 
38 C.F.R. § 4.125 (1998)).  The examiner also pointed out 
that the veteran had also been diagnosed with a personality 
disorder.  The examiner further stated that these diagnoses 
were not mutually exclusive.

The veteran has also sought treatment at VA facilities.  In 
April through June 1983, the veteran sought treatment because 
he was having trouble breathing.  He had no full blown 
episodes of hyperventilation, but the physician diagnosed the 
veteran with anxiety with a somatic focus on breathing.  In 
March and April of 1995, the veteran was hospitalized for 
alcohol dependence, cannabis dependence, depression and 
anxiety disorder.  From February to April 1997, the veteran 
sought treatment for anxiety and stomach problems.  He 
reported chronic difficulties with anxiety, panic attacks, 
and anger.  The physician noted the veteran was on time for 
his appointment, casual in appearance, cooperative, extremely 
anxious and perspiring during the interview.  He became 
tearful at times but gave thoughtful answers to all questions 
asked.  He also spoke openly and spontaneously, although his 
speech was mildly pressured at some points.

The Board has also considered the opinion of Carson T. 
Gardner, M. D.  Dr. Gardner wrote in April 1996 that the 
veteran's anxiety disorder was related to service and that 
the veteran had associated psychophysiologic symptoms 
including gastritis, as well as other symptoms.  Dr. Gardner 
concluded that the veteran had evidence of depression, 
anxiety and obsessive compulsive tendencies.  The doctor 
further related that the veteran reported getting anxious 
easily and that he tended to ruminate over past problems.  He 
also reported having trouble concentrating and interacting 
with people, with some weepy spells and some suicidal 
thoughts in the past.

The veteran has also submitted two statements from social 
workers regarding his claim.  In August 1995, a social worker 
wrote that the veteran continued to demonstrate excessive 
anxiety and worry and that these symptoms continued to impact 
him at home and at work.  Another social worker wrote in 
April 1997 that the veteran presented with generalized 
anxiety symptoms including muscle tension, restlessness, 
somatic complaints, increased irritability and autonomic 
hyperarousal.  The social worker further noted the veteran to 
have had difficulty obtaining and sustaining employment and 
that the veteran had periods of marital discord and problems 
establishing friendships.

Finally, the Board has considered lay statements submitted in 
conjunction with this appeal.  The veteran and his wife have 
submitted numerous statements relating to the veteran's 
ongoing problems with anxiety.  In November 1997, they 
testified at a hearing at the RO that the veteran has a great 
deal of trouble interacting with people and that he has 
isolated himself more and more over the years.  The veteran's 
wife testified that they owned a glassblowing business but 
that she had to run the business basically by herself as the 
veteran had become more and more isolated and less able to 
concentrate.  The veteran and his wife also testified that it 
would be almost impossible for the veteran to obtain or 
maintain competitive 8 to 5 type employment due to his anger 
and anxiety.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Prior to the regulatory changes, the veteran's service-
connected anxiety was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9400.  Under this regulatory scheme, the 
severity of a psychiatric disability was determined based on 
the effect of actual symptomatology on social and industrial 
adaptability. 38 C.F.R. § 4.130 (1998).  A 50 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that the term "definite" in 38 C.F.R. § 
4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  See 38 U.S.C.A. § 
7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1995).

The post November 1996 ratings provide that a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attack more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

After a careful review of the clinical evidence, it is the 
decision of the Board that the criteria, under either set of 
regulations, for a higher 50 percent evaluation have not been 
met.  Initially, the Board notes that the veteran has been 
diagnosed, apart from his anxiety disorder, with depression, 
a personality disorder and alcohol/cannabis dependency.  
Further, an examiner in October 1996 found that if the 
veteran's anxiety disorder did contribute to his present 
degree of disability, the examiner would judge the 
contribution to be fairly small.  While it is important to 
distinguish which symptoms are attributable to which disease 
for rating purposes, in this case it is the decision of the 
Board that even were all the veteran's symptoms attributable 
to his anxiety disorder, the criteria for an increased 
evaluation would simply not be met.

While the veteran clearly manifests symptoms of anxiety, the 
clinical evidence does not establish that that the veteran's 
symptoms warrant the 50 percent evaluation.  The disability 
picture that emerges from the evidence suggests that the 
veteran is anxious and has persistent gastritis as a result 
of the anxiety.  However, the general picture does not show 
the criteria necessary for a 50 percent evaluation.  Under 
the pre-November 1996 criteria, again, the evidence must show 
considerable social and industrial impairment.  The Board 
notes here that the veteran has maintained, albeit with 
difficulty, a long marriage and that he works at their 
business.  Further, while the veteran has submitted letters 
from a private physician and a social worker, neither the 
social workers nor the private physician quantify the level 
of social and industrial impairment experienced by the 
veteran as considerable.  Moreover, the VA examiners have 
also not found considerable impairment. 

With regards to the post-November 1996 regulations, the Board 
notes there is no evidence of flattened effect, 
circumstantial, circumlocutory or stereotyped speech, weekly 
panic attacks, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
or abstract thinking.  Further, as noted above, while the 
veteran and the social worker report difficulty in 
establishing and maintaining work and social relationships 
due to the anxiety, the veteran has maintained his marriage 
and is able to work, although in an optimum environment.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
disorder.  There has been no evidence submitted that the 
veteran is unemployable due to this disability.  Neither the 
VA examiners nor the veteran's private physician have given 
an opinion as to the employability of the veteran.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating in excess of 30 percent is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

